J-A03021-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

SOMMER MILLER (F/K/A SOMMER                     IN THE SUPERIOR COURT OF
NELSON)                                               PENNSYLVANIA

                         Appellant

                    v.

JAMES NELSON

                         Appellee                    No. 1085 EDA 2015


                    Appeal from the Order March 18, 2015
              In the Court of Common Pleas of Delaware County
                      Civil Division at No(s): 2011-00392
                                               PACES 09 1112286


SOMMER MILLER (F/K/A SOMMER                     IN THE SUPERIOR COURT OF
NELSON)                                               PENNSYLVANIA

                         Appellee

                    v.

JAMES NELSON

                         Appellant                   No. 1330 EDA 2015


                Appeal from the Order Entered March 18, 2015
              In the Court of Common Pleas of Delaware County
                      Civil Division at No(s): 2011-00392


BEFORE: GANTMAN, P.J., MUNDY, J., and DUBOW, J.

MEMORANDUM BY MUNDY, J.:                               FILED April 21, 2016

      Appellant/Cross-Appellee, Sommer Miller (Mother), appeals from the

March 18, 2015 child-support order entered as a result of Mother’s petition

to   modify   a   previous   child-support   order   entered   in   this   case.
J-A03021-16


Appellee/Cross-Appellant, James Nelson (Father), has filed a cross-appeal of

the same order.       After careful review, with respect to Mother’s appeal we

affirm in part and vacate in part. With respect to Father’s cross-appeal, we

affirm.

       As reflected in the certified record, we summarize the pertinent history

of this case as follows. Mother and Father are the parents of three minor

children aged 11, 13, and 17 at the time of the subject order. On June 1,

2011, a child-support order was entered by the trial court, obligating Father

to pay $2,500.00 per month base support plus arrears and 70% of

unreimbursed medical expenses.1                Various petitions for modification and

petitions for contempt were subsequently filed, including Mother’s petition

for contempt filed on November 21, 2014, and her petition to modify filed on

July 3, 2014. The master issued an order on December 22, 2014, increasing

the base support award for the years 2012 through 2014, in consideration of

bonuses received by Father that had not been previously included in his

income calculations. The parties sought de novo review by the trial court,




____________________________________________
1
  The base support included child support, tuition and alimony pendente lite
(APL). The order was made effective August 1, 2011. The parties have
since divorced and APL is no longer an issue.



                                           -2-
J-A03021-16


which held a final hearing on March 13, 2015.2 On March 18, 2015, the trial

court issued a final support order containing, inter alia, the following terms.

              Amount of Support:

                   1.    Effective January 1, 2012 through to
              December 31, 2012, and based upon [Mother’s]
              net monthly income of $2,123 and [Father’s] net
              monthly income of $10,421, a monthly Order of
              Support shall be payable by the [Father] to the
              [Mother] as follows:

                            Child Support        $2,116.50

                   2.    Effective January 1, 2013 through to
              December 31, 2013, and based upon [Mother’s]
              net monthly income of $2,425 and [Father’s] net
              monthly income of $14,362, a monthly Order of
              Support shall be payable by the [Father] to the
              [Mother] as follows:

                            Child Support        $2,721.57

                   3.    Effective January 1, 2014 through to
              December 31, 2014, and based upon [Mother’s]
              net monthly income of $2,955 and [Father’s] net
              monthly income of $25,689, a monthly Order of
              Support shall be payable by the [Father] to the
              [Mother] as follows:

                            Child Support        $3,704.86

                    4.    Effective January 1, 2015, and based
              upon [Mother’s] net monthly income of $2,955 and
              [Father’s] net monthly income of $25,689, a monthly
              Order of Support shall be payable by the [Father] to
              the [Mother] as follows:
____________________________________________
2
  No testimony was presented at the hearing. Rather the parties offered
certain stipulations and made arguments about various issues concerning
credits, deviations, and the structure of the final order.



                                           -3-
J-A03021-16



                     a.    Child Support (based on [Father’s]
                Base Salary)                     $1,982.16

                      b.    Child Support (based on [Father’s]
                Bonus; 50% of Difference between the
                obligation with bonus and the obligation due to
                base salary only)                  $711.65

                      Sub-Total Per Month $2,693.81

                      d.     Ordered      on   Arrears   (OOA),
                applicable                           $269.00

                      Total Per Month                 $2,962.81

                                     …


          Additional Terms:

                1.   Tuition- 2012 through 2014/2015
          school year.     The parties have stipulated that
          [Father] owes [Mother] the sum of $16,331,
          representing [Father’s] share of the children’s tuition
          (The City School and Church Farm School) from
          2012 through the end of the 2014/2015 school year.
          This sum shall be added to the arrears owed to
          [Mother]. [Mother] is responsible to ensure that
          both schools are paid up to and including the
          2014/2015 school year.

                 2.    Tuition     2015/2016        school     year
          forward. For the 2015 /2016 school year forward,
          each party shall be responsible to pay directly to
          the school(s) his or her respective share of the
          total tuition obligation for the parties’ children (based
          upon his /her respective net incomes), with [Father]
          responsible for 88% and [Mother] responsible for
          12 %. …

                3.   Bonus.    It is acknowledged that, in
          approximately March of each year, the [Father] often
          receives a bonus from his employer. For [Father’s]

                                    -4-
J-A03021-16


              child support obligation beginning 1/1/15, [Father’s]
              child support obligation should be $3,405.46 per
              month, based upon both his base salary and the
              bonus he received in 2015. However, as indicated
              above, [Father’s] monthly obligation is structured to
              be in line with how [Father] is actually paid. As
              such, [Father] is currently only paying $2,693,81 of
              the total $3,405.46 due each month.              The
              remaining obligation, namely $8,539.80 ($711.65 x
              12 months) shall be paid by [Father] to [Mother]
              upon receipt of [Father’s] annual bonus in the March
              of 2016. This amount of $8,539.80 shall be paid to
              [Mother] by [Father] in a lump sum, without
              prejudice to [Father’s] ability to pay all or part of
              said amount in advance of March of 2016. This
              payment of $8,539.80 shall be made directly to
              [Mother] and not through PA SCDU. …

                    4.     Arrears. Due to the retroactive nature
              of the within Order, as well as the anticipated arrears
              owed to [Mother] as a result, within Thirty (30)
              days, [Father] shall make a lump sum payment
              towards the arrears in the amount of $15,235.52.
              This payment SHALL be made through PACSES.

                                               …

Trial Court Order, 3/18/15, at 1-5 (emphases in original).3

       On April 15, 2015, Mother filed a timely notice of appeal. Father filed

a notice of cross-appeal on May 4, 2015.4          The parties and the trial court

have complied with Pennsylvania Rule of Appellate Procedure 1925.

____________________________________________
3
  As we discuss infra, the trial court also allocated unreimbursed medical
expenses at 70% for Father and 30% for Mother despite their respective
income ratios being 88% and 12%. Trial Court Order, 3/18/15, at 2.
4
  As an initial matter, we consider whether Father’s cross-appeal is timely
and properly before us. See Krankowski v. O’Neil, 928 A.2d 284, 285
(Pa. Super. 2007) (noting, “[b]ecause the timeliness of an appeal implicates
(Footnote Continued Next Page)

                                           -5-
J-A03021-16


      On appeal, Mother raises the following issues for our review.

                    1.    Whether the trial court erred and abused
             its discretion by entering an order allowing [Father]
             to pay school tuition directly to the minor children’s
             school instead of the tuition being factored into
             [Father’s] monthly child support obligation?

             2.    Whether the trial court erred and abused its
             discretion by entering an order that did not include
             [Father’s] employment bonus income into [Father’s]
             monthly child support obligation?

             3.    Whether the trial court erred and abused its
             discretion by entering an order making [Mother]
             responsible for thirty (30) percent of unreimbursed
             medical expenses for the minor children?

             4.    Whether the trial court erred and made a
             mistake of fact by entering an order finding that the
             parties stipulated at the March 13, 2015 court
             hearing that the outstanding tuition owed by
             [Father] to [Mother] for school years 2012 through
             the end of 2014/2015 is $16,331?

                       _______________________
(Footnote Continued)
our jurisdiction, we cannot address the merits of an appeal … before
determining whether it was timely”). Instantly, Mother filed her notice of
appeal on April 15, 2015.            In Mother’s proof of service, filed
contemporaneously with her notice of appeal, her counsel certified that
service upon Father’s counsel was made “this day” by first class mail. See
Proof of Service, 4/15/15, at 1. A cross-appeal must be filed within 14 days
from the date the initial notice of appeal is served. Pa.R.A.P. 903(b).
However, pursuant to Pennsylvania Rule of Appellate Procedure 121(e),
when service is made by U.S. mail, three days are added to the period
prescribed. Id. at 121(e) (clarifying in the note to the Rule that “subdivision
(e) does apply to calculating the deadline for filing cross-appeals”). The 17th
day following the service of the initial notice of appeal was May 2, 2015,
which fell on a Saturday, rendering the due date Monday May 4, 2015. See
1 Pa.C.S.A. § 1908 (providing, “[w]henever the last day of any such period
shall fall on Saturday or Sunday…, such day shall be omitted from the
computation”). Accordingly, Father’s notice of cross-appeal, filed on May 4,
2015, is timely.


                                            -6-
J-A03021-16


            5.    Whether the trial court erred and abused its
            discretion when it did not rule on [Mother’s] petition
            for contempt of the September 30, 2014 child
            support order, which was pending before the Court
            at the March 13, 2015 hearing?

            6.    Whether the trial court erred and made a
            mistake of fact by entering an order finding that the
            total child support arrears owed by [Father] to
            [Mother] are only $15,235.52?

            7.    Whether the trial court erred and abused its
            discretion by not awarding counsel fees to [Mother]
            in connection with her petition to modify child
            support and petition for contempt of the September
            30, 2014 child support order, where [Father] failed
            to report his significant and dramatic increases in
            income in 2012, 2013 and 2014, and where [Father]
            failed to comply with the [trial c]ourt’s September
            30, 2014 child support order?

            8.    Whether the trial court erred and abused its
            discretion when it entered an Order that did not
            award [Mother] statutory interest on [Father’s]
            outstanding child support obligation of $70,547.16.?

            9.    Whether the trial court erred and abused its
            discretion when it entered an order that did not
            direct the [Father] to establish a trust fund for the
            minor child pursuant to Branch v. Jackson, [629
A.2d 170 (Pa. Super. 1993)]?

Mother’s Brief at 5-6.

      Father raises a single issue on cross-appeal.

            Did the [t]rial [c]ourt err or abuse its discretion by
            failing to apply a downward deviation from the
            support guidelines where one of the minor children
            lives at boarding school, and the child’s room, board,
            meals and other incidentals, are paid via tuition (to
            which Father already contributes), and where
            Mother’s direct expenditures for such child are


                                    -7-
J-A03021-16


            reduced and/or eliminated, to include food, shelter,
            transportation and other reasonable needs?

Father’s Brief at 3.

      We first acknowledge our pertinent standard of review.        “Appellate

review of support matters is governed by an abuse of discretion standard.

When evaluating a support order, this Court may only reverse the trial

court’s determination where the order cannot be sustained on any valid

ground.”    R.K.J. v. S.P.K., 77 A.3d 33, 37 (Pa. Super. 2013) (internal

quotation marks and citations omitted), appeal denied, 84 A.3d 1064 (Pa.

2014). “[A]n abuse of discretion requires proof of more than a mere error of

judgment, but rather evidence that the law was misapplied or overridden, or

that the judgment was manifestly unreasonable or based on bias, ill will,

prejudice or partiality.”    Portugal v. Portugal, 798 A.2d 246, 249 (Pa.

Super. 2002) (citations omitted).      “The principal goal in child support

matters is to serve the best interests of the children through the provision of

reasonable expenses.”       Mencer v. Ruch, 928 A.2d 294, 297 (Pa. Super.

2007).

      Mother first claims the trial court abused its discretion by permitting

Father to pay his share of the children’s school tuition fees directly to the

subject schools rather than including the amount in his base support

obligation. Mother’s Brief at 12. Mother references two facts to support her

contention that the trial court abused its discretion. First, the June 1, 2011

support order had included such fees into the base support award. Second,

                                     -8-
J-A03021-16


she filed a contempt action against Father for failure to make tuition

payments as required by a subsequent order.5 Id. at 12-13. We disagree.

       The Rules of Civil Procedure contemplate allocation of private tuition

expenses in appropriate cases.

              Rule     1910.16-6.      Support  Guidelines.
              Adjustments to the Basic Support Obligation.
              Allocation of Additional Expenses

                    Additional expenses permitted pursuant to this
              Rule 1910.16-6 may be allocated between the
              parties even if the parties’ incomes do not justify an
              order of basic support.

                                               …

              (d) Private School Tuition.         Summer Camp.
              Other Needs. The support schedule does not take
              into consideration expenditures for private school
              tuition or other needs of a child which are not
              specifically addressed by the guidelines. If the court
              determines that one or more such needs are
              reasonable, the expense thereof shall be allocated
              between the parties in proportion to their net
              incomes. The obligor’s share may be added to his or
              her basic support obligation.

Pa.R.C.P. 1910.16-6(d) (emphasis added); see also generally Gibbons v.

Kugle, 908 A.2d 916, 920 (Pa. Super. 2006).         Mother does not challenge
____________________________________________
5
  An October 9, 2014 stipulated temporary order from the master provided
for Father to “review private tuition costs … and reimburse [Mother] 70% for
direct payments made and effective 10/1/14 , pay 70% of all costs directly
to provider (or relist [before] master []).” Master’s Order, 10/9/14, at 5.
Mother’s November 21, 2014 contempt petition alleged Father failed to
reimburse her after she proffered tuition receipts. The master’s December
22, 2014 modification order again “included tuition” in the base support
award and credited Father $9,999.50 for direct payments. Master’s Order,
12/22/14, at 2.


                                           -9-
J-A03021-16


the trial court’s allocation of the tuition expenses.    Rather, she challenges

the manner of payment.             As noted by the trial court, however, Rule

1910.16-6(d) does not obligate a trial court to include those allocated costs

in a base child support award. There is nothing in the Rule precluding the

trial court from requiring an obligor to make direct payments to a provider,

or to make reimbursement payments to an obligee.           Mother points to no

authority to the contrary.

       Mother’s stated reasons in support of her position are unpersuasive.

While former trial court orders made the tuition allocation part of Father’s

base support obligation, the parties also stipulated for direct payments for a

time. See Trial Court Order, 6/1/11, at 1; Master’s Order, 10/9/14, at 1.

Although Mother filed a contempt petition for Father’s alleged failure to

reimburse her for his share of tuition payments she made, the same was

deferred for consideration with Mother’s modification petition.      See Trial

Court Order, 1/29/15, at 1.            The trial court never made a finding of

contempt.6       Furthermore, Mother did not raise these concerns when the

trial court noted its decision, based on prior conferences with the parties, to

permit Father to pay his portion of the tuition fees directly to the schools.

See generally N.T. 3/13/15, at 11.
____________________________________________
6
 We note Father filed an Emergency Petition for Special Relief on November
18, 2011, averring Mother had failed to make tuition payments as required
by the June 1, 2011 support order. The resolution of this petition does not
appear in the certified record.



                                          - 10 -
J-A03021-16


              [I]n order to preserve an issue for appellate review,
              a party must make a timely and specific objection at
              the appropriate stage of the proceedings before the
              trial court. Failure to timely object to a basic and
              fundamental error will result in waiver of that issue.
              On appeal the Superior Court will not consider a
              claim which was not called to the trial court’s
              attention at a time when any error committed could
              have been corrected. In this jurisdiction … one must
              object to errors, improprieties or irregularities at the
              earliest possible stage of the adjudicatory process to
              afford the jurist hearing the case the first occasion to
              remedy the wrong and possibly avoid an
              unnecessary appeal to complain of the matter.

Summers v. Summers, 35 A.3d 786, 790 (Pa. Super. 2012), quoting Hong

v. Pelagatti, 765 A.2d 1117, 1123 (Pa. Super. 2000) (citations omitted).

       Accordingly, we conclude Mother’s first issue is waived. Furthermore,

even if the issue was not waived, we would conclude Mothers claim of error

is meritless.     We discern no abuse of discretion by the trial court for

permitting Father to pay his pro-rata share of the children’s tuition directly

to the providers.

       Mother next claims the trial court abused its discretion by only

requiring Father to pay a portion of the total monthly child support award on

a monthly basis with the resultant accumulated arrearages payable in an

annual lump sum. Mother’s Brief at 14. Mother cites to Pennsylvania Rule

of Civil procedure 1910.16-2,7 which provides in pertinent part, “no

____________________________________________
7
  In her brief, Mother purports to quote Rule 1910.16-2(d)(2), but in fact
only quotes Rule 1910.16-2(a). Mother’s Brief at 13-14.



                                          - 11 -
J-A03021-16


adjustments in support payments will be made for normal fluctuations in

earnings.” Pa.R.C.P. 1910.16-2(d)(2).

       Significantly, the trial court did not exclude Father’s bonus income

from the calculation of his income for purposes of the child support

guidelines,    concluding     Father’s    monthly        support   obligation   would   be

$3,405.46 with bonus income included. Trial Court Opinion, 6/15/15, at 5.

However, the trial court noted that Father’s bonus is a significant proportion

of his annual income, but is only received in one lump sum payment in

March following the year it accrues.8              Id.    Given the size of the bonus

relative to Father’s base salary, the trial court did not consider the difference

a “normal” fluctuation in earnings, and determined “it would be inequitable

to require him to pay an order reflecting income he does not have at the

time.” Id.; see also generally Pa.R.C.P. 1910.16-2(d)(2). The trial court

therefore required Father to pay support based on his full income, but

structured the payments between monthly installments and a lump sum

upon receipt to accommodate, in some degree, the manner in which the

income is actually received. Again, therefore, it is not the amount of support

but the manner of payment that Mother alleges as error.




____________________________________________
8
 For example, the trial court, based on stipulated figures from the parties,
determined Father’s base salary for 2015 was $9,913.00 per month, but,
with the anticipated bonus included, was $22,382.00 per month. Trial Court
Order, 3/18/15, at 3.


                                          - 12 -
J-A03021-16


       The trial court discussed its concern about the timing and relative size

of Father’s bonus and suggested the formula it ultimately employed, i.e., to

include half of the anticipated amount of the support obligation attributable

to the bonus income to the monthly payments and half as a lump sum.

N.T., 3/13/15, at 4-5. Mother’s attorney responded, “[a]nd Your Honor, my

client would accept that.” Id. at 5. Accordingly, Mother has again waived

the issue for the purposes of appeal. See Summers, supra. Even if not

waived, we discern no abuse of discretion in the trial court’s structuring of

Father’s support obligation to mitigate the irregular manner beyond a

“normal fluctuation” in which his income is received.

       Mother’s third issue alleges error by the trial court in directing Father

to pay a share of unreimbursed medical expenses after the initial $250 that

was not based on the parties’ actual income ratio. See Pa.R.C.P. 1910.16-

6(c) (providing “[u]nreimbursed medical expenses of … the children shall be

allocated between the parties in proportion to their respective incomes”).

The trial court acknowledges that it made a clerical error by including the

wrong percentages and that the correct percentage shares should be 12%

for Mother and 88% for Father.9                Trial Court Opinion, 6/15/15 at 6.

Accordingly, we vacate that portion of the trial court’s March 18, 2015 child-

support order allocating 30% to Mother and 70% to Father for unreimbursed

____________________________________________
9
 Father concedes these are the correct percentages. Father’s Brief at 16-
17.


                                          - 13 -
J-A03021-16


medical expenses over $250.00 annually and remand for inclusion of the

correct percentages in accordance with this memorandum.

      Mother’s next issue focuses on the trial court’s finding of the amount

of reimbursement due from Father to Mother for private tuition fees for the

years 2012, 2013 and 2014.      Mother’s Brief at 16.    Although the June 1,

2011 child support/APL order in effect for those years took into account the

children’s school tuition expenses, it did so without consideration of Father’s

bonus income, and based those expenses on Father’s presumed 70% share.

Because inclusion of Father’s bonuses would have resulted in a higher

percentage obligation, the parties agreed Mother was due reimbursement for

the difference between her 30% share that the June 1, 2011 order

contemplated and her corrected lower percentage share after calculating in

Father’s bonus income for each year.

      At the March 13, 2015 hearing, the trial court asked the parties for

the figures they proposed for that reimbursement, and whether there was

agreement on the figures. N.T., 3/13/15, at 11, 22-25. Excerpted portions

of the ensuing discussion follow.

            THE COURT:        All right. So we have worked out
            the numbers.

            [MOTHER’S COUNSEL]:              Yes, we have.

            THE COURT:         The basic numbers, all right. And
            what we’re going to do today is listen to – what I’m
            going to do is listen to your position with respect to
            the collateral issues of tuition, correct?


                                    - 14 -
J-A03021-16


          [MOTHER’S COUNSEL]:             That’s correct.

                                   …

          THE COURT:       And if there’s disagreement on the
          bottom line, then I’ll get into that, but I want to
          hear. What’s your bottom line?

          [MOTHER’S COUNSEL]:             Our bottom line…

          THE COURT:        What does he owe your client and
          what does he owe by way of tuition that’s
          outstanding at this moment?

          [MOTHER’S COUNSEL]:           Your Honor, okay, as
          far as outstanding tuition that’s owed to the school,
          it is $2,268.

                                   …


          THE COURT:       Now what about reimbursement to
          the Plaintiff?

          [MOTHER’S COUNSEL]: As far as reimbursement to
          my client, the bottom line number, Your Honor, that
          we came up with, as far as the 70% to reimburse
          her, would be $14,063.

                                   …


          [MOTHER’S COUNSEL]: The [$]14,063, that is for
          the school year from retroactive 2012 to 2014.

          [FATHER’S COUNSEL]: For both schools or one
          school?

          [MOTHER’S COUNSEL]: For both schools.

                                   …




                                 - 15 -
J-A03021-16


              [FATHER’S COUNSEL]: Your Honor, we would
              stipulate to $14,063 being [Father’s] share of the
              tuition for the years 2012, 2013, and 2014.

              THE COURT: So the $14,063 is stipulated to, right?

N.T., 3/18/15, at 15-20.

       Later, Mother asserted the $14,063.00 figure she mentioned did not

include tuition payments for all of 2012. Id. at 22. In further discussions,

Mother’s counsel noted Mother had the pertinent receipts and could calculate

the full amount, and the trial court again asked for Mother’s bottom-line

figures. Id. at 22-24. The hearing moved on to other issues and Mother

never proffered any corrected figures to the parties’ earlier stipulation.

Accordingly, the trial court was not in possession of any alternative figures

upon which to base Father’s tuition reimbursement obligation for the years

2012 through 2014.

       Based on our review of the whole record, we conclude the trial court

did not abuse its discretion in setting the amount of Father’s obligation to

reimburse Mother for paid and unpaid tuition by accepting the stipulated

figures of the parties in the absence of any other figures Mother purported

she could substantiate, but failed to do. We conclude the record supports

the trial court’s determination and we decline to disturb its findings. 10 See

Portugal, supra.

____________________________________________
10
   Mother included purported post-hearing submissions in her initial
reproduced record that she claimed showed a greater amount was in fact
(Footnote Continued Next Page)

                                          - 16 -
J-A03021-16


      Mother’s next allegation of error faults the trial court because it “did

not rule on [Mother’s] Petition for Contempt of the child support order.”

Mother’s Brief at 17. Adjudication of Mother’s November 21, 2014 contempt

petition had been deferred to the same hearing on Mother’s July 3, 2014

petition for modification of child support. The trial court’s order, following

the March 18, 2015 hearing, addressed Mother’s modification petition, but

was silent on Mother’s contempt petition.           Accordingly, there is no final

order from which to appeal the contempt matter.11 See Griffin v. Griffin,

558 A.2d 86, 88 (Pa. Super 1989) (describing the finality requirements for

an appeal from contempt of support proceedings).            Accordingly, Mother’s

challenge is not a proper subject of this appeal, which lies from the March

18, 2015 final support modification order.




                       _______________________
(Footnote Continued)
due. However, the submissions were not part of the certified record. Upon
motion of Father, this Court ordered Mother’s reproduced record stricken,
and the offending documents were removed from Mother’s resubmitted
reproduced record. See Application to Dismiss, 8/28/15, at 2-5; Per Curiam
Order, 10/7/15, at 1.
11
    In its Rule 1925(a) opinion, the trial court explained why it believed the
issues, raised in Mother’s contempt petition, were covered in the new
support order or were otherwise moot. Trial Court Opinion, 6/15/15, at 7-8.
The fact remains, however that no order granting, denying or dismissing
Mother’s contempt petition has been entered, and the matter is technically
still pending.

       We also note that Mother did not request to put on any testimony or
offer any evidence in support of her contempt petition at the March 13, 2015
hearing. See generally, N.T. 3/13/15.


                                           - 17 -
J-A03021-16


     In Mother’s sixth issue, she claims the trial court erred by determining

that the “total outstanding child support owed for years 2012, 2013 and

2014 is $15,235.52.”     Mother’s Brief at 17.        Mother claims there is no

mention of or support for this figure in the record. Id. We conclude Mother

misconstrues the trial court’s order. The trial court’s March 18, 2015 order

dealt with arrears in four ways.         First, in setting Father’s prospective

monthly support obligation, the trial court included payment of $269.00

toward arrears “as applicable.”     Trial Court Order, 3/18/15, at 2 ¶ 4.d.

Second, as discussed above, the order provided for a lump sum payment of

arrears accrued, based on the partial monthly allocation of Father’s support

payment derived from his bonus income, upon receipt of the bonus. Id. at 5

¶ 3. Third, the stipulated sum of $16,331.00, being Father’s share of tuition

fees for the years 2012-2014, was ordered to be added to the arrears owed

Mother. Id. at 4 ¶ 1. Finally, the Order provides, “[d]ue to the retroactive

nature of the within Order, as well as the anticipated arrears owed to

[Mother], as a result, within Thirty (30) days, [Father] shall make a lump

sum payment towards arrears in the amount of $15,235.52.” Id. at 5 ¶ 4

(original emphasis omitted, emphasis added).

     Thus,    contrary   to   Mother’s   assertion,   the   trial   court   did   not

“determin[e] that the actual amount of child support due and owing to

[Mother] is only $15,235.52.” Mother’s Brief at 18. Rather the trial court

determined that $15,235.52 was the amount to be payable as an initial


                                     - 18 -
J-A03021-16


lump sum.12        Accordingly, we conclude Mother’s claim is based on a

misreading of the order and is therefore meritless.

         In her seventh issue, Mother alleges the trial court abused its

discretion by not awarding Mother any attorney fees in connection with her

petition to modify child support.13 Mother’s Brief at 19. Attorney fees are

statutorily authorized in support proceedings, at the discretion of the trial

court.

              § 4351. Costs and fees

               (a) General rule.-- If an obligee prevails in a
              proceeding … to obtain a support order, the court
              may assess against the obligor filing fees, reasonable
              attorney fees and necessary travel and other
              reasonable costs and expenses incurred by the
              obligee and the obligee’s witnesses. Attorney fees
              may be taxed as costs and shall be ordered to be
              paid directly to the attorney….

23 Pa.C.S.A. § 4351(a).

              When deciding whether to award counsel fees under
              this provision, the trial court must consider the
____________________________________________
12
   The actual arrearage amount is determinable by the Domestic Relations
Office (DRO) based on the order, the status of any previous arrears at the
time of the order, and the subsequent history of payments through the
Pennsylvania Automated Child Support Enforcement System. Such arrears
will be subject to paragraph 4.b. on page 2 of the child-support-modification
order. Any dispute about the DRO’s calculations or its interpretation of the
March 18, 2015 order can be addressed in enforcement proceedings initiated
below.
13
  Mother also argues attorney fees should have been awarded in connection
with her contempt petition. Mother’s Brief at 19. However, as we discussed
above, Mother’s contempt petition remains pending. Accordingly, we confine
our discussion to Mother’s modification petition.


                                          - 19 -
J-A03021-16


             totality of the circumstances, and enjoys broad
             discretion to fashion an appropriate award. While
             awards should not be based solely upon financial
             needs, the relative financial positions and needs of
             the parties form a relevant consideration, and we
             have affirmed awards based upon disparate incomes.
             Factors to be considered in awarding fees include
             whether the conduct of the obligor impeded entry of
             a support order, whether the obligor presented a
             reasonable defense, whether the obligor failed to
             support the child, and whether the parties have
             disparate financial positions and needs.            The
             overriding concern is the best interest of the child.

Suzanne D. v. Stephen W., 65 A.3d 965, 975 (Pa. Super. 2013) (citations

omitted).

     Instantly, Mother did not request attorney fees in her petition to

modify child support. See Petition to Modify Support Order, 7/3/14, at 1-2.

At the March 13, 2015 hearing, Mother did not broach the subject of

attorney fees with the trial court. Mother did not proffer any testimony or

evidence in support of an award.      Based on the information available, the

trial court, in its discretion, concluded that attorney fees were not

warranted.    Trial Court Opinion, 6/15/15, at 9.     We discern no abuse of

discretion by the trial court. We therefore conclude that Mother’s allegation

of error relative to an award of attorney fees must fail. See Suzanne D.,

supra.




                                     - 20 -
J-A03021-16


       Mother next claims the trial court abused its discretion by refusing her

request to award her interest on outstanding support arrearage.14 Mother’s

Brief at 20.      Mother cites Section 4351(a), quoted above, claiming an

assessment for “other reasonable costs” includes statutory interest.       The

trial court stated in response that “[i]t is well established that Pennsylvania

is an ‘income share’ state and does not allow for interest on arrears.” Trial

Court Opinion, 6/15/15, at 9. We agree that, in the context of determining

the parties’ relative child support obligations in an initial or modification

proceeding, Section 4351(a) does not authorize an award of interest on

arrears.15 Mother supplies no authority for her expansive reading of “other

reasonable costs,” which we deem is addressed to an obligee’s “necessary”

out of pocket expenditures attendant to his or her action to obtain support.

See generally 23 Pa.C.S.A. § 4351(a). Accordingly, we conclude Mother’s

eighth issue is devoid of merit.

       Lastly, Mother contends the trial court erred by failing to require

Father to establish a trust fund for the children’s future post-secondary

education expenses. Mother’s Brief at 21. Mother cites Branch v. Jackson,
____________________________________________
14
   The principal amount of arrearage Mother claims as a basis for an award
of interest, to wit, $70,547.16, includes the additional claimed tuition
reimbursement rejected by the trial court, which we affirmed above.
15
  Whether interest may be charged on arrears reduced to judgment in an
enforcement action is not before us.           See generally Goddard v.
Heintzelman, 875 A.2d 1119 (Pa. Super. 2005).            Mother’s argument
appears to conflate these distinct types of proceedings.



                                          - 21 -
J-A03021-16


629 A.2d 170 (Pa. Super. 1993) in support of her argument. “Based upon

the Superior Court’s ruling in Branch, [Mother] argues that [Father] should

be obligated to make payments to a trust account established on behalf of

the parties’ Minor Children for the purpose of providing a fund for [their]

college expenses.”   The trial court determined Branch is not controlling.

Trial Court Opinion, 6/15/15, at 9-10. We agree.

     In Branch, the father had an income of $75,000.00 per month and

the mother had an income of $400.00 per month.           The parties cross-

appealed an order of support that required the father to pay support for one

child, born out of wedlock, in the amount of $2,000.00 per month plus

$3,000.00 per month, payable into a trust fund for future expenses.      The

father’s challenge in Branch was that the amount of support was excessive,

bearing no relation to the child’s needs, and that it was error to require

payment into a trust for future expenses.     Branch, supra at 171.       On

appeal this Court noted the parties’ combined incomes exceeded the

guidelines and was thus to be analyzed as a high-income case under Melzer

v. Witsberger, 480 A.2d 991 (Pa. 1984). Id. The Branch Court held that

“[b]ecause the record does not reveal a calculation of the child’s reasonable

needs [as required by Melzer], we are unable to determine whether the

order is excessive, inadequate or just right.”     Id.   The Branch Court

vacated the order and remanded for further proceedings.         Id.   In the

process it stated that “we will not at this time address the remaining


                                   - 22 -
J-A03021-16


issues.” Id. (emphasis added). Therefore, contrary to Mother’s assertion,

Branch does not stand for the proposition that a trial court has discretion to

order an obligor to pay into a trust to fund a child’s college education as part

of a support obligation.

      As noted by the trial court, Melzer has been superseded by statute, so

that the guidelines now control in high-income cases. Trial Court Opinion,

6/15/15, at 10; Pa.R.C.P. 1910.16-3.1.          Furthermore, this Court has

specifically held that, for purposes of child support, parents are not obligated

to provide for college expenses.    MacKay v. MacKay, 984 A.2d 529, 533

(Pa. Super. 2009), appeal denied, 995 A.2d 354 (Pa. 2010).         Accordingly,

we conclude the trial court did not err or abuse its discretion by declining to

order Father to pay additional support into a trust to fund the children’s

future college expenses.

      Having considered all of Mother’s claims, we turn next to Father’s sole

issue in his cross-appeal, namely that the trial court abused its discretion by

failing to apply a downward departure to his guideline support obligation to

reflect the fact that the oldest child was in boarding school. Father’s Brief at

31-32. Father argues that because “the guidelines presume that Mother is

making expenditures for things such as food and housing, the very items

which are supplied via the private school tuition (toward which Father

already pays), this very situation requires a downward deviation from the

support guidelines.” Id. at 33.


                                     - 23 -
J-A03021-16


     Deviation from the level of support dictated by the guidelines is

authorized by Rule.

           Rule 1910.16–5. Support Guidelines. Deviation

           (a) Deviation. If the amount of support deviates
           from the amount of support determined by the
           guidelines, the trier of fact shall specify, in writing,
           the guideline amount of support, and the reasons
           for, and findings of fact justifying, the amount of the
           deviation.

                                      …

           (b) Factors. In deciding whether to deviate from
           the amount of support determined by the guidelines,
           the trier of fact shall consider:

                 (1) unusual      needs       and     unusual     fixed
                 obligations;

                 (2) other support obligations of the parties;

                 (3) other income in the household;

                 (4) ages of the children;

                 (5) assets of the parties;

                 (6) medical      expenses      not     covered     by
                 insurance;

                 (7) standard of living of the parties and their
                 children;

                 (8) in a spousal support or alimony pendente
                 lite case, the period of time during which the
                 parties lived together from the date of
                 marriage to the date of final separation; and

                 (9) other relevant and appropriate factors,
                 including the best interests of the child or
                 children.

                                    - 24 -
J-A03021-16



                                               …

Pa.R.C.P.1910.16–5(a)–(b).

              As [the R]ules and the prevailing case law make
              clear, a court generally has reasonable discretion to
              deviate from the guidelines if the record supports the
              deviation. … In a support guidelines case, once the
              court has properly consulted the guidelines, it has
              the discretion to deviate from the guidelines figure,
              as long as the court provides adequate reasons for
              the deviation.

Silver v. Pinskey, 981 A.2d 284, 296 (Pa. Super. 2009) (citations omitted).

              The presumption is strong that the appropriate
              amount of support in each case is the amount as
              determined from the support guidelines. However,
              where the facts demonstrate the inappropriateness
              of such an award, the trier of fact may deviate
              therefrom. This flexibility is not, however, intended
              to provide the trier of fact with unfettered discretion
              to, in each case, deviate from the recommended
              amount of support. Deviation will be permitted only
              where special needs and/or circumstances are
              present such as to render an award in the amount of
              the guideline figure unjust or inappropriate.

Elias v. Spencer, 673 A.2d 982, 984 (Pa. Super. 1996) (citation omitted).

       The trial court explained its decision as follows.

              [T]he evidence presented[16] suggested to [the trial
              c]ourt that Mother provided the child … with
              significant additional spending money while he is
              away at school …. Additionally, [Mother] has to
              maintain a place for [the child] to live when he
____________________________________________
16
   Again, we note that no testimony was taken at the March 13, 2015
hearing. Rather the facts referred to by the trial court consist of unsworn
statements or argument made by the parties or their attorneys during the
discussion of this issue with the trial court. N.T., 3/13/15, at 27-42.


                                          - 25 -
J-A03021-16


            returns home from school on most weekends. …
            Father failed to show that these factors resulted in a
            “unique financial” situation so as to warrant a
            downward deviation from the guidelines.

Trial Court Opinion, 7/16/15, at 5-6.

      We conclude the trial court’s findings are supported by the record.

There was no evidence of the actual impact on Mother’s expenses in meeting

the needs of the oldest child of his attendance at boarding school.     Other

than generalized assertions by Father that some savings are probable, there

was nothing presented from which the trial court could conclude that a

deviation was necessary to avoid an “unjust or inappropriate” support

obligation based on the guidelines. See Elias, supra.

      Based on all the foregoing, we affirm the trial court’s March 18, 2015

child-support modification order in all respects, save one. As acknowledged

by both parties and the trial court, we are constrained to vacate that portion

of the child-support modification order assigning the parties’ respective

percentage obligations to pay unreimbursed medical expenses, and to

remand for correction of the order to reflect those obligations in accordance

with their respective percentage of the parties’ combined income, i.e., Father

88% and Mother 12%.

      Order affirmed in part. Vacated in part. Remanded with instructions.

Jurisdiction relinquished.




                                    - 26 -
J-A03021-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/21/2016




                          - 27 -